Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 11, 2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00081-CV



IN RE STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                         Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              295th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-36379

                        MEMORANDUM OPINION

      On February 8, 2022, relator State Farm Mutual Automobile Insurance
Company filed a petition for writ of mandamus and a motion for temporary relief
in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In
the petition, relator asks this Court to compel the Honorable Donna Roth, presiding
judge of the 295th District Court of Harris County, to vacate its January 11, 2022
order granting plaintiff’s motion to compel deposition, deny plaintiff’s motion to
compel, and require plaintiff to pay the professional fees associated with plaintiff’s
deposition of Rex Marco, M.D.

      Relator has not established that it is entitled to mandamus relief.
Accordingly, we deny relator’s request for temporary relief and relator’s petition
for writ of mandamus.


                                       PER CURIAM

Panel consists of Justices Wise, Poissant, and Wilson.




                                          2